                                     Case 17-04034          Doc 93   Filed 03/04/21 Entered 03/04/21 12:40:12                      Desc Main
                                                                       Document     Page 1 of 7


                                                                                   Form 1                                                                                Page: 1

                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case Number:         17-04034 ABG                                                            Trustee: (330290)           ILENE F. GOLDSTEIN
Case Name:           ZILBERBRAND, JASON LEWIS                                                Filed (f) or Converted (c): 02/13/17 (f)
                                                                                             §341(a) Meeting Date:       03/16/17
Period Ending:       12/31/21                                                                Claims Bar Date:            04/26/18

                                 1                                        2                         3                          4                    5                    6

                       Asset Description                               Petition/            Estimated Net Value             Property           Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned           Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

 1       Cash                                                                 200.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 2       Checking: Account - Merrill Lynch                                2,400.00                          0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 3       Rental deposit: Yiewen Chen                                      3,750.00                      3,750.00                                        0.00                    FA
          Imported from original petition Doc# 1

 4       Office Chair & Desk                                                  100.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 5       48" Panasonic TV 40m 2010                                             75.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1

 6       Apple MacBook Pro 40 m 2005                                           50.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 7       DVD's                                                                 50.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 8       Brother Printer/Scanner                                               25.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1

 9       Jackets, shirts, t-shirts, sweaters, shoes, and                      250.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1

10       2 Fishing poles 1 Nikon Em 1981 Golf Clubs Bowfl                     525.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1


                                                                                                                                               Printed: 03/04/2021 12:35 PM   V.20.27
                                    Case 17-04034           Doc 93   Filed 03/04/21 Entered 03/04/21 12:40:12                      Desc Main
                                                                       Document     Page 2 of 7


                                                                                   Form 1                                                                                Page: 2

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         17-04034 ABG                                                            Trustee: (330290)           ILENE F. GOLDSTEIN
Case Name:           ZILBERBRAND, JASON LEWIS                                                Filed (f) or Converted (c): 02/13/17 (f)
                                                                                             §341(a) Meeting Date:       03/16/17
Period Ending:       12/31/21                                                                Claims Bar Date:            04/26/18

                                1                                         2                         3                          4                    5                    6

                       Asset Description                               Petition/            Estimated Net Value             Property           Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,       Abandoned           Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

11       Ret. or Pension Acct.: IRA - Merril Lynch                       50,571.58                          0.00                                        0.00                    FA
          Imported from original petition Doc# 1

12       Ret. or Pension Acct.: Roth IRA - Merril Lynch                   7,518.40                          0.00                                        0.00                    FA
          Imported from original petition Doc# 1

13       Etrade                                                                50.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1

14       BamBam Enterprises LLC Seies A-F, 1% ownership                       350.00                      350.00                                        0.00                    FA
          Imported from original petition Doc# 1

15       Nola DE II, Inc., 33% ownership                                      278.88                      278.88                                        0.00                    FA
          Imported from original petition Doc# 1

16       The Jet Collection, 49% ownership                                      0.00                        0.00                                        0.00                  0.00
          Imported from original petition Doc# 1

17       Nola Manager Inc., 33% ownership                                     279.68                      279.68                                        0.00                    FA
          Imported from original petition Doc# 1

18       Fishhook Productions LLC, 50% ownership                                0.00                        0.00                                        0.00                    FA
           Imported from original petition Doc# 1

19       Callahan's Taverne & Grille, Inc., 85% ownership                       0.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

20       Nonpublic stock and businesses: Debtor had an in                       0.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1


                                                                                                                                               Printed: 03/04/2021 12:35 PM   V.20.27
                                    Case 17-04034            Doc 93   Filed 03/04/21 Entered 03/04/21 12:40:12                      Desc Main
                                                                        Document     Page 3 of 7


                                                                                    Form 1                                                                                Page: 3

                                                            Individual Estate Property Record and Report
                                                                             Asset Cases
Case Number:         17-04034 ABG                                                             Trustee: (330290)           ILENE F. GOLDSTEIN
Case Name:           ZILBERBRAND, JASON LEWIS                                                 Filed (f) or Converted (c): 02/13/17 (f)
                                                                                              §341(a) Meeting Date:       03/16/17
Period Ending:       12/31/21                                                                 Claims Bar Date:            04/26/18

                                1                                           2                        3                          4                    5                    6

                       Asset Description                                Petition/            Estimated Net Value             Property           Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,       Abandoned           Received by      Administered (FA)/
                                                                         Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                  Remaining Assets

21       Zilberbrand Group LLC, 30% ownership                                   0.00                          0.00                                       0.00                     FA
           Imported from original petition Doc# 1

22       Aberdeen Productions LLC, 100% ownership                               0.00                          0.00                                       0.00                     FA
          Imported from original petition Doc# 1

23       Zilberbrand Tenancy by the Entirety Trust                          1,500.00                          0.00                                       0.00                     FA
           Imported from original petition Doc# 1

24       Claim against LKH, Inc. for fraud, breach of con                       0.00                          0.00                                       0.00                     FA
           Imported from original petition Doc# 1

25       Polaris Switchback, Snowmobile. Entire property                    9,000.00                       463.64                                        0.00                     FA
          Imported from original petition Doc# 1

26       German Shepard and English Bulldog                                     0.00                          0.00                                       0.00                     FA
          Imported from original petition Doc# 1

27       Claim/Revocation/Objection Nocloe (u)                                  0.00                      1,000.00                                  75,000.00             25,000.00

27       Assets          Totals (Excluding unknown values)               $76,973.54                      $6,122.20                                 $75,000.00           $25,000.00


     Major Activities Affecting Case Closing:


              STATUS: JANUARY 2021: The Trustee settled a revocation of discharge law suit and The an objection to discharge in a related case of the Debtor , his wife . The
              payments are instalment and run through the end of 2021




                                                                                                                                                Printed: 03/04/2021 12:35 PM    V.20.27
                                  Case 17-04034         Doc 93      Filed 03/04/21 Entered 03/04/21 12:40:12                       Desc Main
                                                                      Document     Page 4 of 7


                                                                                   Form 1                                                                                Page: 4

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       17-04034 ABG                                                              Trustee: (330290)           ILENE F. GOLDSTEIN
Case Name:         ZILBERBRAND, JASON LEWIS                                                  Filed (f) or Converted (c): 02/13/17 (f)
                                                                                             §341(a) Meeting Date:       03/16/17
Period Ending:     12/31/21                                                                  Claims Bar Date:            04/26/18

                              1                                           2                         3                          4                    5                    6

                      Asset Description                                Petition/            Estimated Net Value             Property           Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,       Abandoned           Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a) abandon.      the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

            STATUS: JANUARY 2020: The Trustee filed a revocation of discharge which is pending. The Trustee filed an objection to discharge in a related case of the Debtor' s
            wife and is filing a motion for default . There has been discovery pursued.The Trustee is negotiating a settlement. for both pending matters.

            STATUS: JANUARY 2019 The Trustee has hired special counsel to evaluate avoiding power actions. There has been discovery pursued.

            STATUS: JANUARY 2018 There currently is a motion pending and briefed for dismissal on bad faith brought by one of the creditors currently set by the Court for
            March. The Trustee is awaiting that decision but is currently looking at avoiding power actions.

    Initial Projected Date Of Final Report (TFR): March 31, 2019                         Current Projected Date Of Final Report (TFR): June 30, 2022




                                                                                                                                               Printed: 03/04/2021 12:35 PM   V.20.27
                                    Case 17-04034         Doc 93    Filed 03/04/21 Entered 03/04/21 12:40:12              Desc Main
                                                                      Document     Page 5 of 7


                                                                                Form 2                                                                                   Page: 1
                                                          Cash Receipts And Disbursements Record
Case Number:         17-04034 ABG                                                                 Trustee:         ILENE F. GOLDSTEIN (330290)
Case Name:           ZILBERBRAND, JASON LEWIS                                                     Bank Name:       Metropolitan Commercial Bank
                                                                                                  Account:         ******4557 - Checking Account
Taxpayer ID #:       **-***3412                                                                   Blanket Bond:    $5,000,000.00 (per case limit)
Period Ending:       12/31/21                                                                     Separate Bond:   N/A

   1           2                           3                                      4                                      5                     6                     7
 Trans.     {Ref #} /                                                                                                 Receipts          Disbursements           Checking
  Date      Check #             Paid To / Received From              Description of Transaction         T-Code           $                    $              Account Balance
01/19/21                  Transition Transfer Credit        Transition Transfer Credit                 9999-000          62,144.45                                   62,144.45
01/29/21                  Metropolitan Commercial Bank      Bank and Technology Services Fee           2600-000                                      94.60           62,049.85
02/03/21      {27}        Zilberbrand/ Chase                Settlement                                 1249-000              6,250.00                                68,299.85
02/26/21                  Metropolitan Commercial Bank      Bank and Technology Services Fee           2600-000                                     100.16           68,199.69
03/03/21      {27}        Chase/ Zilberbrand                Settlement                                 1249-000              6,250.00                                74,449.69
03/03/21     10101        Inrternational Sureties, Ltd      BOND PREMIUM PAYMENT ON LEDGER             2300-000                                      31.78           74,417.91
                                                            BALANCE AS OF 03/03/2021 FOR CASE
                                                            #17-04034
                                                                             ACCOUNT TOTALS                              74,644.45                  226.54          $74,417.91
                                                                                 Less: Bank Transfers                    62,144.45                    0.00
                                                                             Subtotal                                    12,500.00                  226.54
                                                                                 Less: Payments to Debtors                                            0.00
                                                                             NET Receipts / Disbursements               $12,500.00                 $226.54




  {} Asset reference(s)                                                                                                                   Printed: 03/04/2021 12:35 PM    V.20.27
                                   Case 17-04034         Doc 93    Filed 03/04/21 Entered 03/04/21 12:40:12              Desc Main
                                                                     Document     Page 6 of 7


                                                                               Form 2                                                                                   Page: 2
                                                         Cash Receipts And Disbursements Record
Case Number:         17-04034 ABG                                                                Trustee:         ILENE F. GOLDSTEIN (330290)
Case Name:           ZILBERBRAND, JASON LEWIS                                                    Bank Name:       Mechanics Bank
                                                                                                 Account:         ******4266 - Checking Account
Taxpayer ID #:       **-***3412                                                                  Blanket Bond:    $5,000,000.00 (per case limit)
Period Ending:       12/31/21                                                                    Separate Bond:   N/A

   1           2                           3                                     4                                      5                     6                     7
 Trans.     {Ref #} /                                                                                                Receipts          Disbursements           Checking
  Date      Check #            Paid To / Received From              Description of Transaction         T-Code           $                    $              Account Balance
07/18/20      {27}        Zilberbrand                      Settlement                                 1249-000          25,000.00                                   25,000.00
07/31/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      13.31           24,986.69
08/08/20      {27}        Chase/ Zilberbrand               Settlement Rvocation/ Discharge            1249-000              6,250.00                                31,236.69
08/31/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      44.26           31,192.43
09/03/20      {27}        Jason Zilberbrand/ Chase         SETTLEMENT Revocation Discharge            1249-000              6,250.00                                37,442.43
09/30/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      61.84           37,380.59
10/04/20      {27}        Zilberbrand/Chase                Settlement                                 1249-000              6,250.00                                43,630.59
10/30/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      67.73           43,562.86
11/08/20      {27}        Chase/Zilberbrand                Settlement                                 1249-000              6,250.00                                49,812.86
11/30/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      73.30           49,739.56
12/06/20      {27}        Zilberbrand/Chase                Settlement                                 1249-000              6,250.00                                55,989.56
12/31/20                  Mechanics Bank                   Bank and Technology Services Fee           2600-000                                      95.11           55,894.45
01/04/21      {27}        Zilberbrand/Chase                Settlement                                 1249-000              6,250.00                                62,144.45
01/19/21                  Transition Transfer Debit        Transition Transfer Debit                  9999-000                                62,144.45                    0.00
                                                                            ACCOUNT TOTALS                              62,500.00             62,500.00                   $0.00
                                                                                Less: Bank Transfers                         0.00             62,144.45
                                                                            Subtotal                                    62,500.00                  355.55
                                                                                Less: Payments to Debtors                                            0.00
                                                                            NET Receipts / Disbursements               $62,500.00                 $355.55




  {} Asset reference(s)                                                                                                                  Printed: 03/04/2021 12:35 PM    V.20.27
                                Case 17-04034        Doc 93   Filed 03/04/21 Entered 03/04/21 12:40:12               Desc Main
                                                                Document     Page 7 of 7


                                                                        Form 2                                                                                   Page: 3
                                                     Cash Receipts And Disbursements Record
Case Number:       17-04034 ABG                                                              Trustee:         ILENE F. GOLDSTEIN (330290)
Case Name:         ZILBERBRAND, JASON LEWIS                                                  Bank Name:       Mechanics Bank
                                                                                             Account:         ******4266 - Checking Account
Taxpayer ID #:     **-***3412                                                                Blanket Bond:    $5,000,000.00 (per case limit)
Period Ending:     12/31/21                                                                  Separate Bond:   N/A

  1           2                     3                                    4                                          5                  6                     7
Trans.     {Ref #} /                                                                                             Receipts       Disbursements           Checking
 Date      Check #         Paid To / Received From            Description of Transaction           T-Code           $                 $              Account Balance


                                                                                                                     Net             Net                   Account
                                                                     TOTAL - ALL ACCOUNTS                          Receipts     Disbursements              Balances
                                                                     Checking # ******4557                          12,500.00               226.54           74,417.91
                                                                     Checking # ******4266                          62,500.00               355.55                0.00

                                                                                                                   $75,000.00              $582.09          $74,417.91




 {} Asset reference(s)                                                                                                            Printed: 03/04/2021 12:35 PM    V.20.27
